Citation Nr: 9924498	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-03 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatoid 
arthritis of the lumbar segment of the spine and of the 
hands, currently rated as 20 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
November 1966.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.


REMAND

In 1967, the veteran was granted a 20 percent disability 
rating for rheumatoid arthritis of the sacroiliac spine (the 
lumbar segment of the spine) and the hands.  VA Form 21-6796, 
Rating Decision, April 27, 1967.  The Board notes that the 
two conditions affecting separate body parts were not 
separated out but rated together.  Twenty-nine years later 
the veteran submitted a claim for an increased evaluation.  
Not only did he aver that both conditions were more disabling 
than then currently rated but he also said that his service-
connected arthritic condition prevented him from obtaining 
and maintaining gainful employment.  

Following his request, a number of orthopaedic examinations 
were conducted on him at the VA Medical Center.  The basic 
gist of those examinations was that the veteran was suffering 
from pain in his shoulder, knees, and elbow.  He also was 
experiencing some pain and restriction of movement in his 
hands and wrists.  He was diagnosed as having degenerative 
disc disease of the lumbar segment of the spine with 
degenerative changes of the cervical spine with 
myofibrositis.  On the Joints Examination dated March 25, 
1997, the examiner also wrote the following:

In summary, there is evidence of 
residuals of rheumatoid arthritis with 
superimposed degenerative arthritis 
involving the cervical and lumbar spine, 
and both hands and wrists, and also of 
primarily the left shoulder.

To support his claim, the veteran submitted copies of reports 
and statements signed by his chiropractor, Dr. C. G. Myhree.  
A reading of those reports suggests that Dr. Myhree believes 
that the veteran's rheumatoid arthritis has caused the 
veteran to develop other disabilities that, in toto, prevent 
him from obtaining and maintaining gainful employment.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims, formerly known as the 
United States Court of Veterans Appeals, held that, pursuant 
to the provisions of 38 U.S.C.A. § 1110 (West 1991)(now West 
1991 & Supp. 1998) and 38 C.F.R. § 3.310(a) (1995)(now 1998), 
". . . when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  See Allen v. Brown, 7 Vet. App 439 (1995).

After rereading the various VA and private medical documents, 
it is the determination of the Board that the veteran's claim 
should be readjudicated in accordance with the precepts of 
Allen.  Thus, the claim is remanded to the RO for the purpose 
of having the RO determine whether the veteran's claimed 
nonservice-connected disabilities are etiologically related 
to the service-connected arthritic condition.  Additionally, 
the RO must decide whether the service-connected arthritic 
condition is aggravating any existing disability of the back, 
neck, shoulder, etcetera.  In other words, the RO must judge 
whether the arthritic condition has caused an increase in the 
severity of the other found disabilities.

After such a determination has been made, the RO must also 
consider whether the veteran's rheumatoid arthritis of the 
sacroiliac spine and both hands should be rated separately.  
That is, it may be that the veteran is entitled to separate 
and distinct disability ratings for the impairment to both 
his spine and his hands.  Such distinct ratings would not be 
contrary to Esteban v. Brown, 6 Vet. App. 259, 261 (1994), or 
38 C.F.R. 4.14 (1998).  In Esteban, the Court said that, 
while evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, it 
was possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Moreover, 38 C.F.R. § 4.71a (1998), provides that:

Note:  Both under ankylosis and limited 
motion, ratings should not be assigned 
for more than one segment by reason of 
involvement of only the first or last 
vertebrae of an adjacent segment.

Such regulatory language strongly suggests that separate 
ratings are in fact assignable.

The Board finds that, in view of Esteban and Allen , the 
medical evidence of record is insufficient to rate the 
veteran's service-connected disabilities.  Consideration must 
now be given to all manifestations of the service-connected 
back and hand conditions and the possibility of separate 
ratings based on those manifestations.  Therefore, this claim 
must be remanded for a clarifying VA orthopedic evaluation to 
determine the current severity of his service-connected 
arthritis.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran has indicated that he 
receives benefits from the Social 
Security Administration (SSA).  The RO 
should obtain copies and consider any 
records of a benefits award that the 
appellant has received from the SSA, 
including any and all medical or 
psychiatric determinations made by that 
Administration.

2.  The RO should request that a social 
and industrial survey be undertaken by a 
social worker, in order to ascertain the 
nature and severity of the veteran's 
incapacitating disorders.  The social 
worker who conducts this survey should 
identify those activities that comprise 
the veteran's daily routine.  The scope 
of the social survey should include the 
nature and extent of the veteran's 
participation in physical and mental 
activities at home and in the community.

3.  Thereafter, the RO should undertake a 
field investigation.  To the extent 
feasible, the field investigator should 
obtain additional information, based on 
the data compiled by the social worker, 
to include information obtained through 
interviews with members of the veteran's 
community as identified by the social 
worker, such as neighbors, relatives, 
storeworkers, local or community leaders, 
and former employers and co-workers.  The 
inquiries should be directed towards 
eliciting information about the veteran's 
capacity to adapt to a workplace 
environment.  The investigator should 
attempt to learn from the veteran's 
former employers why he left their 
employment. 

4.  The RO should schedule appellant for 
an orthopaedic examination to determine 
the etiology of any found disability of 
the knees, cervical segment of the spine, 
thoracic segment of the spine, lumbar 
segment of the spine, shoulders, and 
wrists.  The entire claims folder should 
be reviewed by the examiner prior to the 
examination.  The examiner is requested 
to provide a detailed account of any 
found conditions and answers the 
following questions should be provided:

(a)  Are any of the diagnosed conditions 
the result of the veteran's service-
connected rheumatoid arthritis of the 
sacroiliac spine and hands?  Why or why 
not?  Do any of the conditions affect one 
another, and if so, to what degree?

(b)  Can any of the veteran's diagnosed 
conditions be totally dissociated from 
the veteran's service-connected 
disabilities?  A brief explanation should 
accompany this response.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  All 
responses should be typed and included in 
the claims folder.  If these questions 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon in the reports.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

During this process, the veteran is put on notice that he has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Following completion of the requested development, the 
veteran's claim should be readjudicated, with the RO 
addressing the applicability of Esteban and Allen to this 
claim.  If the decision remains unfavorable, the veteran and 
his representative should be given a supplemental statement 
of the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











